Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant was required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The species of claim 2 are as follows: 
I. before the (b) step (Applicant elected by telephone)
II. after the (b) step

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of KR 10-2012-0023185 A and KR 10-2016-0070469 A as explained in the Written Opinion of the International Searching Authority, int’l app. no. PCT/KR2018/005248, mailed Aug. 14, 2018.  
During a telephone conversation with Arthur Yuan on 2/10/2022 a provisional election was made without traverse to prosecute the invention of before of claim 2.  Affirmation of this election must be made by applicant in replying to this Office action. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:



Claim 11 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11. The claim’s first clause, “a tin plated material for an electric or electronic part or automobile part produced by the method of claim 1,” lacks a verb and thus it is unclear what is claimed and how this is related to the claimed method. Thus this is indefinite.
The Examiner suggests cancelling this claim.

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-11 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Nagano, KR 20120023185 A in view of Lee et al., KR 20160070469 A. Machine translations were used for Nagano and Lee et al. [hereinafter Lee]. The page number citations are numbered with respect to the very first page with the abstract being page 1.
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Nagano

(a) … degreasing (degreasing done generally, and thus may be done with Nagano’s teachings; Nagano [0005]) and pickling (pickling; Nagano [0005], p. 5, [0038]) a copper alloy base material (copper alloy; Nagano abstract, [0023]-[0030]); 
(b) plating an underlying copper layer on the copper alloy base material; 
(c) plating a tin or tin alloy layer on the underlying copper layer (tin plating after copper plating; Nagano abstract, [0039]-[0043]); 
… and 
(e) reflow-treating the product, wherein the reflow-treatment includes performing a first heat treating of the product at a temperature of 200 to 250°C for 1 to 30 seconds (250°C for 3-10 seconds; Nagano [0039]), then a second heat treating of the product at a temperature of 300 to 700 C for 3 to 1200 seconds (550°C for 3-10 seconds; id.) … .
Although Nagano does not explicitly teach “wherein an EBDS analysis of a resulting product shows that: a fraction in a crystal direction of <2-1-10> | [001] of a Cu-Sn compound (Cu6Sn5) is in a range of 10 to 60%; a fraction in a crystal direction of <123>||[001] of the Sn or Sn alloy layer is in a range of 10 to 60%; and a fraction in a crystal direction of <014>||[001] of the Sn or Sn alloy layer is lower than or equal to 10%,” this is inherently taught.
Prima Facie obviousness or anticipation is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. MPEP §§ 2112, 2145(II).

II. Electrolytic Degreasing - Lee
Nagano is silent on the degreasing to be electrolytic. But the degreasing must be done somehow. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
But Lee teaches degreasing electrolytically. Lee [0021]-[0023]. Lee teaches electrolytic degreasing cleans by removing oxides and oil and avoids defects such as poor adhesion, rough plating, fatigue, swelling, and brittleness. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Lee’s electrolytic degreasing to clean by removing oxides and oil and/or avoiding defects such as poor adhesion, rough plating, fatigue, swelling, and/or brittleness.
III. Agent - Lee
Nagano is silent on (d) surface-treating the tin or tin alloy layer by mist-spraying a surface-treatment agent thereon to form a product.
However, Lee teaches a method comprising mist spraying an antioxidant such as phosphoric acid at a concentration of 8-12 g/L to deposit onto tin in order to suppress or control the generation of smut/oxides. Lee [0016]-[0017], [0028]-[0036].


Claim 2. The method of claim 1, further comprising plating a nickel or nickel alloy layer before or after the (b) step (nickel plating then copper plating). Nagano [0006], [0033], [0042], [0046].

Claim 6. The method of claim 1, wherein a thickness of the underlying plated layer is in a range of 0.1 to 2.0µm, and wherein the underlying plated layer includes the copper plating (copper 0-0.8 or 1-1.5 micrometers). Nagano [0046]-[0047].

Claim 7. The method of claim 2, wherein a thickness of the underlying plated layer is in a range of 0.1 to 2.0µm, and wherein the underlying plated layer includes the copper plating and the nickel plating (copper thickness of 0.1-1 micrometer plus nickel of 0.1-0.8 micrometers overlaps the claimed range). Nagano [0052].

Claim 8. The method of claim 1, wherein a thickness of the plated tin layer is in a range of 0.2 to 3.0µm (0.5-2 micrometers; Nagano [0047]), a thickness of the Cu-Sn compound after the reflow-treatment is in a range of 0.1 to 1.5µm (0.1-1.5 micrometers; Nagano [0045]), and a thickness of the tin layer after the reflow-treatment is in a range of 0.1 to 1.5µm (0.1-1.5 micrometers; Nagano [0044]).

Claim 9. The method of claim 1, wherein the plated tin layer includes at least one selected from a group consisting of Sn, Sn-Ag, Sn-Bi, Sn-Zn, Sn-Pb or combinations thereof (just tin metal). Nagano [0074]-[0075].

Claim 10. The method of claim 2, wherein the plated nickel layer includes at least one selected from a group consisting of Ni, Ni-Pd, Ni-Co, Ni-Sn, Ni-P or combinations thereof (just nickel metal). Nagano [0066]-[0067].

Claim 11. The method of claim 1, wherein a tin plated material for an electric or electronic part or automobile part produced by the method of claim 1, wherein the tin plated material includes a copper alloy layer and a tin layer plated on the copper alloy layer (rejected for similar reasons stated in the claim 1 rejection).

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Nagano in view of Lee as applied to claim 1 above, and further in view of Drollinger et al., U.S. Patent App. Pub. No. 2012/0244374 A1 [hereinafter Drollinger].
Claim 3. Nagano does not explicitly teach the method of claim 2, wherein an XRD analysis of the nickel plated layer shows that a ratio between intensities I in {002} and {111} crystal planes satisfies 1.25<1{002}/I{11 1}<2, and a ratio between intensities I in {002} and {022} crystal planes satisfies 10<l{002}/I{022}.
 2145(II).
The Applicant’s specification describes how nickel plating at a temperature of 40-60°C, a current of 2-7 ASD, and a time of 10-1000 seconds will lead to the claimed properties.
Nagano teaches plating nickel at a temperature of 50°C and 5 ASD. Nagano [0066]-[0069].
Nagano is silent on a nickel plating time, but Nagano must use some plating time. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Drollinger teaches plating nickel for 3-10 minutes, or 180-600 seconds, to be a sufficient time to plate nickel. Drollinger [0035].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Drollinger’s 3-10 minutes to yield the predictable result of having a suitable time to plate nickel.
Because the prior art teaches the temperature, current, and time needed for the claimed properties, the prior art inherently teaches the claimed properties.

Claims 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Nagano in view of Lee as applied to claim 1 above, and further in view of Abys et al., U.S. Patent App. Pub. No. 2010/0151263 A1 [hereinafter Abys].
Claim 4. Nagano is silent on the method of claim 1, wherein the surface-treatment agent is at least one pair selected from a pair group consisting of a pair of phosphoric acid and See claim 1 rejection.
Combining equivalents known for the same purpose is prima facie obvious. MPEP 2144.06.
Abys teaches a method that phosphorous oxide compounds such as phosphoric acid and phosphate ester (i.e. phosphoric acid ester) at a concentration of 0.1-100 g/L are both known for corrosion resistance of tin. Abys abstract, [0035]-[0036], [0044]-[0045]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by combining the prior art’s phosphoric acid with Abys’s method comprising phosphate ester (i.e. phosphoric acid ester) to yield the predictable result of the corrosion resistance of tin.

Claim 5. Nagano is silent on the method of claim 1, wherein a carbon (C), phosphorus (P), and oxygen (O) compound is present on a surface of the tin or tin alloy plated layer, wherein a relation between C, P, and O is 0.5<(C+P)/O<2.5.
Prima Facie obviousness or anticipation is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. MPEP §§ 2112, 2145(II).
The Applicant’s specification teaches that using the claimed mist-sprayed agent with the claimed heat treatment leads to the claimed properties. App. Spec. [0026], [0032]-[0034].
See claims 1 and 4 rejections. This would have led to the claimed property to be inherent thus reading on the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571) 270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794